DETAILED ACTION

Allowable Subject Matter
Claim(s) 1 - 9 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a system for visualizing a three-dimensional target area of an object, the system comprising: a measuring device which determines a distance of a surgical instrument in the target area to a predetermined structure in the target area, and which generates a first view of the target area as well as a second view including the surgical instrument and the predetermined structure, transverse to the first view; a display unit for representing the views; and a computer control unit in operable communication with the display unit and which controls the display unit such that it is in a first display mode.  However, the closest prior art does not teach when the determined distance is greater than a predetermined first limit value, and such that it switches from the first display mode into a second display mode when the determined distance changes from being greater than a predetermined second limit value, which is smaller than or equal to the predetermined first limit value, to being smaller than the predetermined second limit value, wherein, in the first display mode of both views, at least the first view is represented and in the second display mode, when the second view is not represented in the first display mode, the second view is represented or, when the second view is represented in the first display mode, the second view is represented optically highlighted in comparison with the first display mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487